  Case: 2:18-cv-01159-GCS-KAJ Doc #: 5 Filed: 01/18/19 Page: 1 of 2 PAGEID #: 28



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MIRANDA L. PANDA, et al.,

                       Plaintiffs,

       v.                                             Civil Action 2:18-cv-1159
                                                      Judge George C. Smith
                                                      Magistrate Judge Jolson

SHANA M. KECKLEY, et at.,

                       Defendants.
                                             ORDER

       The docket reflects that Defendants waived service of the Complaint (Doc. 2), that the

time for filing an answer has passed, and that Plaintiff has not moved for the entry of default.

Local Rule of Court 55.1 provides as follows:

       55.1 DEFAULTS and DEFAULT JUDGMENTS

       (a) If a party makes proper service of a pleading seeking affirmative relief but, after
       the time for making a response has passed without any response having been served
       and filed, that party does not request the Clerk to enter a default, the Court may by
       written order direct the party to show cause why the claims in that pleading should
       not be dismissed for failure to prosecute.

       (b) If a party obtains a default but does not, within a reasonable time thereafter,
       either file a motion for a default judgment or request a hearing or trial on the issue
       of damages, the Court may by written order direct the party to show cause why the
       claims upon which default was entered should not be dismissed for failure to
       prosecute.

       (c) Nothing in this Rule shall be construed to limit the Court’s power, either under
       Fed.R.Civ.P. 41 or otherwise, to dismiss a case or one or more claims or parties for
       failure to prosecute.

Pursuant to that Rule, Plaintiff is DIRECTED to show cause within 14 days from the date of this

Order why this action should not be dismissed.

       IT IS SO ORDERED.
 Case: 2:18-cv-01159-GCS-KAJ Doc #: 5 Filed: 01/18/19 Page: 2 of 2 PAGEID #: 29




Date: January 18, 2019                     /s/ Kimberly A. Jolson
                                           KIMBERLY A. JOLSON
                                           UNITED STATES MAGISTRATE JUDGE
